PER CURIAM.
The final summary judgment under review, which was rendered in this declaratory judgment action, is reversed upon a holding that appellant insured Julio Moreno was entitled by law to stack the underinsured motorist coverages in the two subject insurance policies, which entitlement could not be abrogated by policy provision, as the accident herein occurred prior to the effective date of Section 627.4132, Florida Statutes (1979), which prohibits such stacking. Upon this reversal, the cause is remanded to the trial court with directions to enter a declaratory decree in favor of the appellants Julio Moreno and Maria Moreno wherein the total applicable underinsured motorist coverage herein, after computing the appropriate stacking and set-offs required by law, is $15,000. Dewberry v. Auto-Owners Insurance Co., 363 So.2d 1077 (Fla.1978); Tucker v. Geico, 288 So.2d 238, 242 (Fla.1973); State Farm Mutual Automobile Insurance Co. v. Diem, 358 So.2d 39 (Fla.3d DCA 1978); Hunt v. State Farm Mutual Insurance Co., 349 So.2d 642 (Fla. 1st DCA 1977); State Farm Mutual Automobile Insurance Co. v. Anderson, 332 So.2d 623 (Fla. 4th DCA 1976); State Farm Mutual Automobile Insurance Co. v. White, 330 So.2d 858 (Fla.2d DCA 1976).
Reversed and remanded.